Citation Nr: 0416917	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-23 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a higher initial evaluation for stress 
reactions of the bones of the lower extremities, to include 
the hips, pubis, femurs, knees, tibias, and ankles, currently 
assigned a noncompensable evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which granted service connection for 
stress reactions of the bones of the lower extremities and 
assigned a noncompensable evaluation effective from October 
24, 1997.  The veteran, who had active service from April 
1997 to October 1997, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on her part.  

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board notes that the veteran was afforded a 
VA examination in connection with her claim for a higher 
initial evaluation in December 1998 and September 1999.  
However, the veteran was scheduled for another examination in 
December 2002 for which she failed to appear.  At a 
videoconference hearing before the undersigned in August 
2003, the veteran testified that she had changed her address 
and that she was not notified of her scheduled examination at 
the new address.  She also indicated that she would be 
willing to report for another VA examination.  

Further, the Board notes that the previous VA examinations 
did not specifically distinguish the symptomatology 
associated with the service-connected disability from that 
associated with any nonservice-connected disorder.  In this 
regard, the Board observes that VA outpatient records dated 
from November 1997 to July 2001 diagnosed the veteran with 
fibromyalgia and osteoporosis.  The veteran has asserted that 
she has been misdiagnosed as having stress reactions of the 
bones of the lower extremities and osteoporosis, and that her 
service-connected stress reactions are in fact, fibromyalgia.  
This, however, is unclear from the record, and the Board 
finds that further medical inquiry is necessary in this 
regard.   The Board also observes that neither the December 
1998 VA examination nor the September 1999 examination 
addressed the issue of whether there was any functional loss 
of the affected joints due to flare-ups of pain, 
fatigability, incoordination, pain on movement, or weakness.  
Therefore, the Board is of the opinion that the veteran 
should be afforded another VA examination and medical opinion 
for the purpose of determining the severity and 
manifestations of her stress reactions of the bones of the 
lower extremities.

In addition, it appears that current treatment records may 
not be associated with the claims file.  In this regard, the 
Board notes that the appellant testified at an August 2003 
videoconference hearing before the Board that she had a CAT 
scan one year earlier at Mercy Hospital and that she had 
currently been seeing a physician at Mercy Mayo in Des 
Moines, Iowa.  However, these treatment records have not been 
obtained and associated with the claims file.  In fact, the 
claims file does not contain any treatment records dated 
after July 2001.  Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate with the claims file any current treatment records 
pertaining to the veteran's stress reactions of the bones of 
the lower extremities.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for her stress reactions of the bones 
of the lower extremities from July 
2001 to the present.  After acquiring 
this information and obtaining any 
necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be made for 
treatment records from Mercy Hospital 
dated from July 2001 through the 
present.

2.  The veteran should be afforded a 
VA examination to determine the 
severity and manifestations of her 
stress reactions of the bones of the 
lower extremities.  Any and all 
studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and to comment on the severity 
of the veteran's disability.  The 
examiner should identify all 
disorders of the lower extremities 
clinically found to be present and 
distinguish the symptomatology 
attributable to the appellant's 
service-connected stress reactions of 
the bones of the lower extremities 
from that due to nonservice-connected 
pathology.  If it is not possible to 
distinguish symptomatology due to the 
service-connected disability from 
that due to a nonservice-connected 
disorder, the examiner should so 
state.  The examiner should also 
comment on the relation ship, if any, 
between the veteran's service-
connected stress reactions of the 
bones of the lower extremities and 
any other disorder affecting the 
lower extremities.  The examiner 
should comment on the likelihood that 
the veteran's stress reactions of the 
bones of the lower extremities were 
misdiagnosed.  If so, the examiner 
should comment on the relationship of 
the correctly diagnosed disorder, if 
any, to the veteran's military 
service.  The examiner is also 
requested to comment on whether there 
is any functional loss due to flare-
ups of pain, fatigability, 
incoordination, pain on movement, or 
weakness of each affected joint.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  In addition to the development 
requested above, the claims file 
should be reviewed to ensure that all 
VCAA notice obligations have been 
satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any applicable legal 
precedent. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and her representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until she is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




